    Case 1:12-cv-01236-WMS-MJR Document 222 Filed 04/25/19 Page 1 of 2

Judgment in a Civil Case


                          United States District Court
                      WESTERN DISTRICT OF NEW YORK


                                                  AMENDED
     PAMELA S. SMALL,                             JUDGMENT IN A CIVIL CASE
                                               CASE NUMBER: 12-CV-1236-WMS
                    Plaintiff,
            v.

     NEW YORK STATE DEPARTMENT OF
     CORRECTIONS AND COMMUNITY
     SUPERVISION, CARL CUER,
     JAMES CONWAY, AND SANDRA DOLCE,

                     Defendants.


     ☐ Jury Verdict. This action came before the Court for a trial by jury. The
     issues have been tried and the jury has rendered its verdict.

     ☒ Decision by Court. This action came to trial or hearing before the Court.
     The issues have been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED: that judgment is entered in Plaintiff’s favor
     against Defendant New York State Department of Corrections and Community
     Supervision on claims 1 and 2 in the amount of $2,488,250.79.

     FURTHER, that judgment is entered in Plaintiff’s favor against Defendant Sandra
     Dolce on claim 3 in the amount of $480,000.00.

     FURTHER, that judgment is entered in Plaintiff’s favor against Defendant James
     Conway on claim 3 in the amount of $240,000.00.

     FURTHER, that judgment is entered in Plaintiff’s favor against Defendants New
     York State Department of Corrections and Community Supervision, Sandra
     Dolce, and James Conway in the amount of $862,395.30 for attorneys’ fees.

     FURTHER, that judgment is entered in Plaintiff’s favor against Defendants New
     York State Department of Corrections and Community Supervision, Sandra
     Dolce, and James Conway in the amount of $100,448.72 for cost.

     FURTHER, that post-judgment interest under 28 U.S.C. § 1961 (a) will run from
     October 11, 2018.
Case 1:12-cv-01236-WMS-MJR Document 222 Filed 04/25/19 Page 2 of 2

 FURTHER, that the amended judgment may be amended further to include
 Defendant Cuer once Plaintiff notifies this Court of her remittitur decision.




 Date: April 25, 2019                     MARY C. LOEWENGUTH
                                          CLERK OF COURT

                                          By: s/K.McMillan
                                              Deputy Clerk
